THE     ATJXDWNEY         GENERAL                   .,
                                                                      ,   ..,’
                                    OF ??l-CXAS
                                 AUSITBN. rIExAm 78711
A-mI(IIIy       O-AI.
                                   June 3, 1976



            The Honorable Henry Rothell           Opinion NO. 8-332
            Administrator
            Texas Employment Commission           Re: Limitationon Doliti-
            Austin, Texas 78770                   cal activitiesof employ-
                                                  ees of the Texar Employment
                                                  Commission.
            Dear Mr. Rothell:
                 You have requested our opinion regarding the statutory
            limitationon certain political activities of employees of
            the Texas Employment Commission. Article 5221b:9(d)provides,
            in pertinent part:
                        The Commission shall not employ or pay
                        any person who is an officer or com-
                        mittee member of any political party
                        organisation.
            In light of this provision, you ask whether an employee of
            the Commissionmay serve as chairman or other officer of a
            political precinct or as a delegate to a county, state or
            national party convention.
                 In our opinion, it is evident that,.aCommission employee
            may.not-serveas a precinct officer. Article 13.34(c) of the
            Texas Election Code makes clear that a precinct chairman is
            an "officer . . . of [a] political party organization."
                 A convention delegate, however, occupjcs a somewhat
            different status from that of an “officer.”  A "delegate"
            is defined in common usage as "a person sent and empowered
            to act for another . . . as a representativeto a convention
            or conference (as of a political party)." Webster's 38
            InternationalDictionary (1961). Article 13.34(c) of the
            Election Code prescribes the qualificationsfor serving as a
            delegator




                                      p. 35412
The Honorable Henry Rothell - page 2 (H-832)


         The only qualificationsfor serving as
         a delegate to a county or senatorial
         district convention, or to a state
         convention,are that the person be a
         qualified voter residing within the
         territory which he is selected to
         represent and shall be affiliatedwith
         the party as prescribed in section
         179a of this Code.
See also art. 13.34(h). Furthermore,no part of the
mc=      Code even implies that a delegate necessarily occupies
the status of "officer." As to persons nominated as delegates
to a national convention,the Election Code provides that
they
          are those persons nominated by the
          delegate selection committeesof the
          presidentialcandidates who qualify
          to participate in the presidential
          primary in accordance with Subdivision
          3 of this section, and are pledged to
          the presidentialcandidate on whose
          behalf they are nominated. Art. 13.5&a,
          subdivision2(b).
It is thereforeour opinion that a delegate to a county, state
or national party convention is not, by virtue of his status
as a delegate, an Hofficer or committeemember of [al pclit-
ical party organization." Accordingly,an employee of the
Texas EmploymentConxnissionis not disqualifiedfrom serving
as such a delegate. '~~.
                     SUMMARY
          An employee of the Texas Employment
          Commissionmay not serve as chairman or
          other officer of a political precinct,
          but may serve as a delegate to a county,
          state or national party convention.




                               Attorney General of Texas
The Eoaorable Xenry Rothell - page 3 (H-832)




Opinion Committee

jwb




                        p.3514